EXHIBIT 10.3

 

 

THIRD AMENDMENT
TO
DRESSER-RAND GROUP INC.
2005 STOCK INCENTIVE PLAN

 

     Dresser-Rand Group Inc., a Delaware corporation, having established the
Dresser-Rand Group Inc. 2005 Stock Incentive Plan, as amended by the First
Amendment to Dresser-Rand Group Inc. 2005 Stock Incentive Plan dated as of
October 28, 2008, and the Second Amendment to the Dresser-Rand Group Inc. 2005
Stock Incentive Plan dated as of February 27, 2013 (the “Plan”), and having
reserved the right under Article VIII thereof to amend the Plan, does hereby
amend the Plan as follows:

 

     1.  Section 4.4 of the Plan is hereby amended to read in its entirety as
follows:

 

4.4 EXERCISE AND SETTLEMENT. The Committee shall establish procedures governing
the exercise of Options, Stock Appreciation Rights or other similar Awards. The
Committee may provide that payment of any applicable exercise price may be made
(A) in cash or its equivalent, (B) by exchanging Shares owned for at least six
months (or for such greater or lesser period as the Committee may determine from
time to time) and that are not the subject of any pledge or other security
interest, (C) through an arrangement with a broker approved by the Company
whereby payment of any applicable exercise price is accomplished in whole or in
part with the proceeds of the sale of Common Stock, (D) by withholding of Shares
deliverable upon exercise or (E) by any combination of the foregoing.    Unless
the Participant elects otherwise or the Committee determines otherwise,  any
vested Options, Stock Appreciation Rights or other Awards that have not
previously been exercised as of the day prior to the day they otherwise would
have expired and have an exercise price per share of Common Stock less than the
Fair Market Value of a share of Common Stock shall be automatically exercised on
such day pursuant to the methodology specified in (D) in the
immediately-preceding sentence.

 

 

     IN WITNESS WHEREOF, Dresser-Rand Group Inc. has caused these presents to be
executed by its duly authorized officer and be effective this 8th day of August,
2013.

 

 

 

 

 

 

DRESSER-RAND GROUP INC.
 

 

 

By:  

/s/ Mark F. Mai

 

 

 

Name:

Mark F. Mai

 

 

 

Title:

Vice President, General Counsel and Secretary

 

 



1



 

--------------------------------------------------------------------------------